Name: Commission Regulation (EEC) No 2210/91 of 25 July 1991 reducing the basic price and buying-in price for apples for the 1991/92 marketing year following the overrun of the intervention threshold for 1990/91
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product
 Date Published: nan

 No L 203/40 Official Journal of the European Communities 26. 7. 91 COMMISSION REGULATION (EEC) No 2210/91 of 25 July 1991 reducing the basic price and buying-in price for apples for the 1991/92 marketing year following the overrun of the intervention threshold for 1990/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 16b (4) thereof, Whereas Commission Regulation (EEC) No 1388/90 (3) fixed the intervention threshold for apples for the 1990/91 marketing year at 318 500 tonnes ; Whereas Article 3 of Council Regulation (EEC) No 1197/90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990/91 marketing year (4) lays down that where the sum of the quantities of apples bought in Portugal, on the one hand, and in the Community with the exception of Portugal, on the other hand, and in the Community with the exception of Portugal, on the other hand, pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 during the 1990/91 marketing year exceeds the sum of the inter ­ vention thresholds fixed for that product, for all or part of the marketing year, the basic and buying-in prices fixed for that product for the 1991 /92 marketing year are to be reduced by 1 % for every 79 600 tonnes by which the intervention threshold is exceeded ; Whereas, pursuant to Article 1 (2) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (*), as amended by Regulation (EEC) No 1623/91 , the overrun of the intervention threshold fixed for apples for the 1990/91 marketing year is to be assessed on the basis of the average withdrawals for this product during the 1988/89, 1989/90 and 1990/91 marketing years ; whereas, according to the information supplied by the Member States, this average is 437 836 tonnes ; whereas the Commission therefore notes an overrun of the interven ­ tion threshold fixed for the 1990/91 marketing year of 1 19 336 tonnes ; Whereas, consequently, the basic and buying-in prices for apples for the 1991 /92 marketing year, as fixed by Council Regulation (EEC) No 1622/91 of 13 June 1991 , fixing, for the 1991 /92 marketing year, certain prices and other amounts applicable in the fruit and vegetable sector (6), must be reduced by 1 % ; Whereas, pursuant to Article 18b (2) of Regulation (EEC) No 1035/72, withdrawals in the territory of the former German Democratic Republic before the end of the 1991 /92 marketing year are not taken into consideration in assessing whether intervention thresholds have been exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for apples for the 1991 /92 marketing year, as fixed by Regulation (EEC) No 1622/91 , shall be reduced by 1 % and shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 133, 24. 5. 1990, p. 39. (4) OJ No L 119, 11 . 5. 1990, p. 57. H OJ No L 118 , 29. 4. 1989, p. 21 . (6) OJ No L 150, 15. 6. 1991 , p. 1 . 26 . 7. 91 Official Journal of the European Communities No L 203/41 ANNEX BASIC AND BUYING-IN PRICES 1991 /92 marketing year APPLES For the period 1 August 1991 to 31 May 1992 (ECU/100 kg net) Basic price Buying-in price Community of 10 Spain Portugal Community of 10 Spain Portugal August 26,16 20,49 21,24 13,33 10,45 10,81 September 26,16 20,49 21,24 13,33 10,45 10,81 October 26,16 20,49 21,24 13,45 10,53 10,93 November 26,87 20,96 21,95 13,88 10,81 11,36 December 29,26 22,52 24,34 ' 14,99 11,54 12,47 January to May 31,66 24,10 26,74 16,09 12,26 13,57 These prices refer to :  apples of the Reine des reinettes and Verde Doncella varieties, quality I category, size equal to or greater than 65 millimetres,  apples of the Delicious Pilafa, Golden Delicious, James Grieve, Red Delicious, Reinette Grise du Canada and Starking Delicious varieties, quality I category size equal to or greater than 70 millimetres, put up in packaging. NB : The prices given in this Annex do not include the cost of the packaging in which the product is put up.